Citation Nr: 0516683	
Decision Date: 06/20/05    Archive Date: 06/27/05	

DOCKET NO.  03-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Pursuant to 38 C.F.R. § 3.159(c)(3), VA must obtain a 
veteran's service medical records if relevant to the claim.  
Under section 3.159(c)(2), VA will make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, which includes service medical records.  
VA may end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  

Here, service medical records are not contained in the 
veteran's file.  The RO requested the veteran's service 
medical records in February 2002.  In a May 2002 computer 
document, it was noted the status of the request was 
incomplete.  The file does not appear to show that any 
follow-up request was prepared, nor is there a document 
revealing any response to VA's request for the service 
medical records contained in the record.  Further, none of 
the correspondence to the veteran specifically advises him 
that his service medical records were not obtained.  

The veteran's claim for service connection was not 
specifically limited to a claim for secondary service 
connection.  In fact, the veteran has contended that Agent 
Orange exposure caused his kidney failure.  Much of the 
medical evidence shows that the veteran's kidney failure was 
likely related to Berger's disease/IgA nephropathy.  Due to 
the nature of the veteran's kidney failure/disease, a 
reasonable possibility exists that service medical records 
could contain information relevant to a determination as to 
direct service connection.  

In light of the above, the Board finds that a remand is 
necessary to follow-up on the request for the veteran's 
service medical records.  

This case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  All 
attempts to obtain the records should be 
documented in the claims file.  If the 
records are unavailable, the file should 
be so annotated, and the veteran so 
notified.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).




